

117 HRES 507 IH: Condemning the rise in hate against the transgender and nonbinary community.
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 507IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Torres of New York (for himself, Ms. Williams of Georgia, Ms. Wilson of Florida, Mr. McGovern, Ms. Jayapal, Mr. Lowenthal, Ms. Velázquez, Mr. Espaillat, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Ms. Newman, Ms. Wexton, Ms. Norton, Mr. García of Illinois, Ms. Bush, Mr. Swalwell, Mr. Carson, Ms. Schakowsky, Ms. Dean, Mr. Green of Texas, Mr. Cicilline, Mr. Takano, Ms. Jacobs of California, Mr. Pocan, Mr. Jones, Mr. Pappas, Mr. Langevin, Mrs. Watson Coleman, Mr. Keating, Mr. Payne, Mr. Lynch, Mr. Raskin, Mr. Tonko, Mr. Nadler, Mr. Auchincloss, Ms. Bonamici, Ms. Stevens, Mr. Kilmer, Mr. Khanna, Ms. Tlaib, Mr. David Scott of Georgia, Mr. Kahele, Mr. Sean Patrick Maloney of New York, Mr. Welch, Mr. Cohen, Mr. Yarmuth, Ms. McCollum, Mr. Kildee, Mrs. Hayes, Ms. Eshoo, Ms. Jackson Lee, Ms. Pressley, Ms. Manning, Ms. Bass, Mr. Evans, Mr. Carter of Louisiana, Ms. Clarke of New York, Mr. Grijalva, Mr. Soto, Ms. Blunt Rochester, Ms. Craig, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the rise in hate against the transgender and nonbinary community.Whereas an unprecedented 35 States have introduced more than 250 bills that discriminate against transgender individuals, making 2021 the worst year for legislation that discriminates against the Lesbian, Gay, Bisexual, Transgender, and Queer (LGBTQ) community since 2015;Whereas 35 bills would prohibit transgender youth from being able to access best-practice, age-appropriate, gender-affirming medical care;Whereas 69 bills would prohibit transgender youth and in some cases college students from participating in sports consistent with their gender identity;Whereas 43 bills would allow people to assert a religious belief as justification for failing to abide by the law or provide services to people of whom they disapprove;Whereas 15 bills would prohibit transgender people from having access to restrooms or locker rooms consistent with their gender identity;Whereas 18 anti-LGBTQ bills have been passed in State legislatures in 2021;Whereas 10 additional anti-LGBTQ bills await the final decision of a Governor;Whereas nearly 1,500 transgender children in Arkansas will lose medical care after the State became the first in the country to outlaw gender-affirming treatment for minors;Whereas a recent poll found that more than half of Americans personally know someone who is transgender, and that two-thirds of Americans are against laws that would limit the rights of transgender individuals;Whereas legislation that discriminates against the trans­gen­der community is not based in science and is intended to sow division and instill animosity toward our fellow Americans;Whereas transgender individuals are nearly four times as likely as cisgender people to experience a mental health condition;Whereas 42 percent of LGBTQ youth seriously considered attempting suicide in the past year, including more than half of transgender and nonbinary youth;Whereas transgender and nonbinary youth who reported having pronouns respected by all of the people with whom they lived attempted suicide at half the rate of those who did not have their pronouns respected by anyone with whom they lived;Whereas transgender and nonbinary youth who were able to change their name or gender marker on legal documents, such as driver’s licenses and birth certificates, reported lower rates of attempting suicide;Whereas it has been estimated that LGBTQ youth and young adults have a 120-percent higher risk of experiencing homelessness;Whereas violence against transgender or gender nonconforming individuals often goes unreported or misreported because they are misnamed or misgendered in three out of every four law enforcement or media reports;Whereas 44 transgender killings were reported in 2020, making it the deadliest year on record for transgender individuals in the United States and its territories;Whereas the first months of 2021 have already seen at least 29 transgender or gender nonconforming people fatally shot or killed by other violent means;Whereas 7 in 10 transgender and gender nonconforming people killed as a result of fatal violence were reported killed by an acquaintance, friend, family member, or intimate partner;Whereas 30 to 50 percent of transgender and nonbinary people reported having experienced some form of intimate partner violence in their life;Whereas isolation due to the COVID–19 pandemic has increased instances of intimate partner violence throughout the LGBTQ community;Whereas Tyianna Alexander, Bianca Muffin Bankz, Dominique Jackson, Fifty Bandz, Alexus Braxton, Chyna Carrillo, Jeffrey JJ Bright and Jasmine Cannady (siblings), Jenna Franks, Diamond Kyree Sanders, Rayanna Pardo, Jaida Peterson, Dominique Lucious, Remy Fennell, Tiara Banks, Natalia Smut, Iris Santos, Tiffany Thomas, Keri Washington, Jahaira DeAlto, Whispering Wind Bear Spirit, Sophie Vásquez, Danika Danny Henson, Serenity Hollis, Oliver Ollie Taylor, Thomas Hardin, Poe Black, and EJ Boykin were killed at the hands of transphobia;Whereas Alexa, Samuel Edmund Damián Valentín, Layla Peláez Sánchez, Serena Angelique Velázquez Ramos, Penélope Díaz Ramírez, Neulisa Luciano Ruiz, Yampi Méndez Arocho, and Michelle Michellyn Ramos Vargas were victims of a surge in transphobia-related killings in Puerto Rico;Whereas the Governor of Puerto Rico issued a state of emergency following these violent killings to combat violence committed against the transgender community;Whereas fatal violence disproportionately affects transgender women of color, particularly Black transgender women, and the intersection of racism, sexism, homophobia, biphobia, transphobia, and access to firearms conspires to deprive them of life, liberty, and the pursuit of happiness; andWhereas laws and political rhetoric that deny the humanity of transgender people by blocking access in areas like health care, housing, public spaces, and employment give license to others to take violent action based on their biases: Now, therefore, be itThat the House of Representatives—(1)condemns the rise of legislation that discriminates against the transgender and nonbinary community;(2)condemns violence against the transgender and nonbinary community;(3)remembers the lives lost at the hands of antitransgender hate and discrimination; and(4)commits to advocating for the well-being and safety of the transgender and nonbinary community.